Order issued April 17, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-01045-CR
                           ———————————
            EX PARTE RICHARD MARK BOWMAN, Appellant



          On Appeal from the County Criminal Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1921607



                                    ORDER

      Appellant, Richard Mark Bowman, challenged the trial court’s order

denying his application for a writ of habeas corpus. See TEX. CODE CRIM. PROC.

ANN. art. 11.072, § 8 (Vernon Supp. 2014). In his appeal to this Court, appellant

argued that the trial court had erred in denying him relief from a judgment of

conviction of the misdemeanor offense of driving while intoxicated because his
trial counsel had rendered him ineffective assistance. Ex parte Bowman, 444
S.W.3d 272, 274 (Tex. App.—Houston [1st Dist.]), rev’d, 447 S.W.3d 887 (Tex.

Crim. App. 2014). We held that the State had “waived the defense” of laches. Id.

at 278–79.    Based on the trial court’s findings of fact, we further held that

appellant’s trial counsel had rendered him ineffective assistance, and we reversed

the trial court’s order and granted appellant habeas relief. Id. at 281–82. After the

State filed a petition for discretionary review, the Texas Court of Criminal Appeals

vacated this Court’s judgment, and remanded the case to this Court “to remand to

the trial court for a hearing on the laches issue.” Ex parte Bowman, 447 S.W.3d
887, 888–89 (Tex. Crim. App. 2014).

      On January 27, 2015, we abated the case and remanded it to the trial court to

conduct an evidentiary hearing on the laches issue and enter supplemental findings

of fact and conclusions of law. On March 2, 2015, the trial held a hearing on the

laches issue. The court reporter has filed the reporter’s record of that hearing,

which includes the trial court’s findings stated on the record. Accordingly, we

reinstate this case on the Court’s active docket.

      Appellant’s brief on the laches issue based on the trial court’s findings stated

on the record is ordered to be filed in this Court no later than 20 days from the date

of this order. See TEX. R. APP. P. 31.1. Appellee’s brief, if any, is ordered to be

filed no later than 20 days from the date of the filing of appellant’s brief. See id.

                                           2
      It is so ORDERED.



                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3